


AMENDMENT No. 2 TO EMPLOYMENT AGREEMENT
THIS AMENDMENT No. 2 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”), is entered
into as of March 1, 2015, by and between Third Point Reinsurance Ltd., a Bermuda
company (the “Company”), and J. Robert Bredahl (the “Executive”).
WHEREAS, the Company and the Executive entered into a certain Employment
Agreement dated as of January 26, 2012 and an Amendment No. 1 to Employment
Agreement dated as of November 10, 2014 (the “Employment Agreement”); and
WHEREAS, in consideration of the mutual agreements set forth below and for other
good and valuable consideration given by each party to this Amendment No. 2 to
the other, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree to amend the Employment Agreement on the terms set
forth below.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.     Section 2(a) of the Employment Agreement shall be amended to read in its
entirety as follows:
“2. Extent of Employment.
(a)Duties. , During the Employment Term and from and after March 1, 2015, the
Executive shall serve as the President and Chief Operating Officer of the
Company and the President and Chief Underwriting Officer of Third Point
Reinsurance Company Ltd. In his capacity as President and Chief Operating
Officer of the Company and President and Chief Underwriting Officer of Third
Point Reinsurance Company Ltd., the Executive shall perform such duties,
services, and responsibilities on behalf of the Company and Third Point
Reinsurance Company Ltd. consistent with such position as may be reasonably
assigned to the Executive from time to time by the Chief Executive Officer of
the Company. In performing such duties hereunder for the Company, the Executive
shall report directly to the Chief Executive Officer and in performing such
duties hereunder for Third Point Reinsurance Company Ltd., the Executive shall
report to the Board of Directors of Third Point Reinsurance Company Ltd.”
2.     Section 3(f) (i), Perquisites, of the Employment Agreement shall be
amended to read as follows:
“3 (f) Perquisites.
(i)    Housing. During the Employment Term and while the Executive’s principal
place of employment is Bermuda, the Executive shall be entitled to a housing
allowance in an amount equal to $6,500.00 per month. In addition, the costs of
electricity and cable incurred by the Executive shall be paid directly or
reimbursed (as applicable) by the Company. The Company shall reimburse the
Executive for any income taxes incurred by the Executive as a result of any
payment from the Company pursuant to this Section 3(f)(i) (including taxes
imposed on the reimbursement payment itself). Any such reimbursement payments
shall be made no later than twelve (12) months following the end of the fiscal
year in which the related expense is incurred.”
1.    The parties hereto agree that except as specifically set forth in this
Amendment No. 2, each and every provision of the Employment Agreement shall
remain in full force and effect as set forth therein.
[Signature Page Follows]


IN WITNESS WHEREOF, the Company has caused this Amendment No. 2 to be executed,
and the Executive has hereunto set his hand, in each case effective as of the
day and year first above written.
THIRD POINT REINSURANCE LTD.
By:     /s/ John R. Berger
__________________________________
Name: John R. Berger
_______________________________
Title: Chairman and Chief Executive Officer
________________________________




By:     /s/ Christopher S. Coleman
__________________________________
Name: Christopher S. Coleman
_______________________________
Title: Chief Financial Officer
________________________________






EXECUTIVE




/s/ J. Robert Bredahl




________________________________________
J. Robert Bredahl





 


